           Case 1:20-cv-03312-LLS Document 12 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW U.D. STRAW,

                                 Plaintiff,

                     -against-
                                                                 20-CV-3312 (LLS)
DENTONS US LLP; KEVIN P. MCGOFF;
INDIANA UNIVERSITY MCKINNEY                                     CIVIL JUDGMENT
SCHOOL OF LAW; PUBLISHER THOMSON
WEST, PUBLISHER OF NORTH EASTERN
REPORTER,

                                 Defendants.

         Pursuant to the order issued June 11, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         Chambers will mail a copy of this judgment to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 11, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
